Citation Nr: 0740934	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from March 1959 to September 
1959, from November 1961 to August 1962, and from August 1976 
to November 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which denied the veteran's claim for an increased 
rating, as well as entitlement to a total disability rating 
on the basis of individual unemployability.  The veteran's 
Notice of Disagreement addressed both issues, but his 
substantive appeal (VA Form 9) specifically limited his 
appeal to the Board to the lumbar spine issue.  Thus, that is 
the sole issue addressed in the decision below.  See 
38 C.F.R. §§ 20.200, 20.201 (2007); Transcript, p. 2.

The veteran appeared at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

During the November 2007 hearing the appellant raised a new 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  


FINDING OF FACT

The preponderance of the probative medical evidence of record 
shows that the veteran's lumbar degenerative disc disease is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, or by incapacitating episodes or chronic 
neurological symptomatology.  Absent ankle jerks bilaterally 
is clinically shown to be secondary to the aging process.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 40 
percent for lumbar degenerative disc disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5243 (2007); § 4.71a, DC 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the initial 
unfavorable decision, VA notified the veteran in December 
2002 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the him, and notice of what 
part VA will attempt to obtain.   VA has fulfilled its duty 
to assist the veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the veteran of 
the need to submit all pertinent evidence in his possession 
and, in a March 2006 letter, provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the he may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in the April 2007 
Supplemental Statement of the Case.  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings, see Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
unless there is probative evidence of a decreased or more 
severe disability earlier in the period under consideration.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Analysis

Historically, a December 1978 rating decision granted service 
connection for degenerative disc disease and assigned an 
initial rating of 10 percent under 38 C.F.R. § 4.71a, DC 
5293.  A May 1999 rating decision assigned the current 40 
percent rating, effective June 1997.

The veteran asserts that his disability is more severe than 
reflected in the 40 percent rating, as his pain is constant, 
and it is unlikely to get any better.  He reports not working 
since 1992, and not receiving any active treatment since 
2003.  His Social Security Administration benefits were 
allowed on the basis of his age, not disability.  Transcript, 
pp. 5, 13.

The veteran's claim was received by the RO in November 2002.  
Under 38 C.F.R. § 4.71a degenerative disc disease manifested 
by an intervertebral disc syndrome is rated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to an intervertebral disc syndrome 
which require bed rest prescribed by a physician and 
treatment by a physician.  Id., Note 1.  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id., Note 2.

An October 2002 private examination report noted a limitation 
of motion and limited straight leg raising bilaterally.

VA outpatient records note the veteran's undergoing epidural 
steroid injections up until December 2002 for relief of his 
symptoms.  

He was afforded a VA examination in January 2003, where he 
informed the examiner that his pain was constant and 
sometimes radiated into his leg, nothing relieved his 
symptoms, and he could not walk more than 100 yards before 
his back gave out.

The examiner observed the veteran's posture and gait to be 
normal.  Physical examination of the lumbar spine revealed no 
evidence of radiating pain on movement, no muscle spasm, or 
tenderness.  Range of motion on forward flexion was 0 to 95 
degrees, backwards extension 0 to 35 degrees, lateral flexion 
0 to 40 degrees bilaterally, and lateral rotation 0 to 35 
degrees bilaterally.  Sacrococcygeal was within normal 
limits.  Motor function of the lower extremities was within 
normal limits.  Sensory testing revealed left distal foot 
dyesthesia.  Reflexes were normal at 2+.  The examiner noted 
that there was no change in the diagnosis of lumbar 
degenerative disc disease.

Under the criteria in effect on January 2003, the veteran's 
lumbar degenerative disc disease does not more nearly 
approximate a rating higher than 40 percent.  In light of the 
fact that the veteran did not report any incapacitating 
episodes and his medical records note no prescription for bed 
rest, his disability must be rated on the basis of the 
chronic orthopedic and neurological manifestations.  
38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).  The maximum 
rating for the chronic orthopedic symptoms under the 2002 
criteria, lumbar spine limitation of motion and lumbosacral 
strain, is 40 percent.  See DC 5292, 5295 (2002).  Thus, any 
increased rating must be supported by evidence of chronic 
neurological symptomatology.

As set forth above, the findings on examination did not 
include any neurological symptoms.  The examiner did not 
elaborate on the left foot dyesthesia, but that was addressed 
in the 2004 examination.  In any event, the findings of the 
2003 examination provided no factual or medical basis for a 
rating higher than 40 percent.  38 C.F.R. § 4.7.

In his notice of disagreement the veteran asserted that his 
lumbar disability was more severe than noted in the 
examination report, and he requested another examination.  In 
his VA Form 9, he asserted that the 2003 examination was not 
detailed, as it was short, inconclusive, and the examiner 
barely examined him.  He also asserted that his VA records 
provided a more accurate picture of his disability.  Another 
examination was conducted in February 2007.

As noted, the current spine rating criteria were effective as 
of September 26, 2003.  They provide specific values for 
cervical and thoracolumbar motion.  For the thoracolumbar 
spine, normal motion on forward flexion is 0 to 90 degrees; 
backwards extension, 0 to 30 degrees; lateral flexion and 
lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.  The 2003 change also changed the designation of the 
DCs.  See 38 C.F.R. § 4.71a, DCs 5235 - 5243.

The criteria for rating lumbar degenerative disc disease did 
not change, but the orthopedic rating criteria were affected.  
Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate spine 
pathology.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent rating applies if forward flexion of the 
thoracolumbar spine is 30 degrees or less.  A 60 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

The February 2007 VA examination report notes the veteran's 
report that his pain, on a scale of 1 to 10, on average was 
5/10, and it sometimes radiated into his hips.  He denied 
incapacitation as a result of his symptoms, as his main 
functional impairment was difficulty lifting and bending.  
Posture and gait were normal, and he did not require any 
assistive device for ambulation.

Physical examination revealed no evidence of radiating pain 
on movement.  Paravertebral tenderness was noted, but muscle 
spasm was absent.  Range of motion studies revealed motion in 
each plane of lumbar movement.  Straight leg raising was 
negative bilaterally, and no ankylosis was present.  The 
examiner specifically found no signs of an intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.

Neurological examination of the lower extremities revealed 
motor and sensory functions within normal limits.  Knee jerks 
were 2+ bilaterally, and ankle jerks were absent bilaterally.  
The examiner noted that there was no change in the diagnosis, 
and that the veteran's main functional loss was decreased 
motion due to tenderness and mechanical back pain, but there 
were no additional limitation due to fatigue, weakness, or 
lack of endurance or coordination after repetitive use.  The 
examiner opined that the lack of ankle reflexes bilaterally, 
in the absence of plantar flexion weakness and L5-S1 
dermatomal sensory loss, was more likely related to the aging 
process.

While the veteran's lumbar spine manifested a limitation of 
motion at the 2007 examination, the findings on examination 
do not more nearly approximate a rating higher than 40 
percent, as the examiner specifically noted the absence of 
ankylosis.  38 C.F.R. § 4.71a.  Further, the neurological 
finding of absent ankle jerks was specifically associated 
with the aging process, rather than the veteran's 
degenerative disc disease.  Thus, there is no basis for a 
separate rating for any associated neurological symptoms.  
Hence, the Board finds the veteran's lumbar spine disability 
more nearly approximates his current 40 percent rating, 
rather than a higher rating.  38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.59, 4.71a, DC 5243.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating for lumbar degenerative 
disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


